Citation Nr: 0427574	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1994, 
for the grant of service connection and for the assignment of 
a 70 percent rating for post- traumatic stress disorder.

2.  Entitlement to an effective date prior to June 20, 1994, 
for the grant of a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.

In February 1998, the Board of Veterans' Appeals (Board) 
granted service connection for posttraumatic stress disorder 
(PTSD).  This appeal arises from a June 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which implemented the February 1998 
Board decision.  At that time the RO assigned a 70 percent 
rating for PTSD effective from May 17, 1995.  This appeal 
also arises from a July 1998 RO decision that granted a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU) 
and assigned an effective date of May 17, 1995.  The veteran 
appealed for earlier effective dates for these benefits.

In a June 1999 decision, the Board denied an effective date 
prior to May 17, 1995 for grant of service connection and 
compensation for PTSD.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a March 2000 Joint Motion for Remand in April 
2000, the Court vacated and remanded the June 1999 Board 
decision.

In October 2000, the Board again denied the claim for an 
effective date earlier than May 17, 1995, for grant of 
service connection and compensation for PTSD.  In that 
decision the Board also denied an effective date prior to May 
17, 1995 for the grant of TDIU.  Pursuant to an April 2002 
Joint Motion for Remand in an April 2002 order, the Court 
vacated the October 2000 Board decision and remanded the case 
to the Board for re-adjudication.

In August 2002, the Board allowed an earlier effective date 
of June 20, 1994, for grant of service connection for PTSD, 
for the assignment of a 70 percent rating for PTSD, and for 
TDIU.  In a July 2003 Joint Motion for Remand, the parties 
moved to vacate and remand so much of the August 2002 Board 
decision that denied an effective date earlier than June 20, 
1994, for service connection for PTSD and for TDIU.  The 
basis of the Joint Motion for Remand was that the Board had 
not satisfied VA's duty to provide certain notices to the 
veteran, which is required under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pursuant to the Joint Motion 
for Remand in a July 2003 order, the Court vacated the 
October 2000 Board decision and remanded the case to the 
Board for re-adjudication.

In January 2004, the Board remanded the case to the RO with 
instructions to send the veteran specific written notice of 
the provisions of the VCAA.  

Because the Court has vacated only that portion of the 
previous Board decision that denied an effective date earlier 
than June 20, 1994, the Board has recharacterized the issues 
on appeal to those of entitlement to effective dates prior to 
June 20, 1994, for the benefits sought.  


FINDINGS OF FACT

1.  In a May 6, 1994 final decision, the Board denied 
entitlement to service connection for PTSD.  

2.  On June 20, 1994, VA received the veteran's application 
to reopen a claim of entitlement to service connection for 
PTSD.  

4.  The Board in August 2002 correctly assigned June 20, 
1994, the date of receipt of the claim, as the effective date 
for the grant of service connection for PTSD and for the 
assignment of a 70 percent schedular rating for PTSD.

5.  Prior to June 20, 1994 service connection was in effect 
for hemorrhoids, rated as 10 percent disabling.

6.  The service-connected hemorrhoids were not so 
debilitating as to preclude the veteran from gainful 
employment.  

7.   The Board in August 2002 correctly assigned June 20, 
1994, the effective date of the grant of service connection 
for PTSD, as the effective date for the grant of TDIU as a 
result primarily of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 20, 
1994, for the grant of service connection for PTSD and for a 
70 percent initial rating for PTSD are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003); 

2.  The criteria for an effective date prior to June 20, 
1994, for the grant of TDIU are not met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
and new regulations also include new notification provisions.  
Specifically, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence, not previously provided to the Secretary, which 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  .

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Fed Cir) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Fed Cir made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Fed Cir found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence needed to substantiate his claims.  They were 
provided copies of the rating decisions, a statement of the 
case, and supplemental statements of the case that provide 
notice of the law and governing regulations, as well as the 
reasons for the decisions.  These documents specifically 
informed them of the cumulative evidence already provided to 
VA or obtained by VA on the veteran's behalf.  

VA specifically responded to the April 2002 Joint Motion for 
Remand by sending a letter to the veteran and his 
representative in March 2004.  In that letter, VA requested 
that the veteran list any record that might show that a claim 
was submitted prior to June 20, 1994, or any document that 
might tend to show unemployability prior to June 20, 1994.  
VA notified the veteran that if any such record were in the 
possession of the Federal government, then VA would attempt 
to get the record.  VA also offered to assist in obtaining 
any other relevant record identified by the veteran.  

The letter satisfies the notice requirements set forth by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
also notified the veteran (1) to send in any relevant record 
in his possession; (2) that he had one year from the date of 
the notice letter to submit such evidence to be paid based on 
the current application; and (3) what specific evidence is 
necessary to substantiate his claims.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  There is no identified evidence that has not been 
accounted for.  

The veteran and representative were informed of the VCAA 
subsequent to the appealed RO rating decisions, which 
violates the VCAA because it requires advance notice.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  The veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

In August 1988, the veteran first claimed service connection 
for a psychiatric disorder.  The RO denied the claim in June 
1989, and the veteran appealed to the Board. In a May 6, 1994 
decision Board denied service connection for multiple 
disabilities, including PTSD.  The veteran subsequently 
appealed to the Court.  

The claims files contain numerous documents related to the 
appeal and for a motion for reconsideration a May 1994 Board 
decision.  By letter received at the RO on May 20, 1994, the 
veteran's Congressman forwarded correspondence from the 
veteran including a May 18, 1994 letter from the veteran to 
the Congressman.  In the letter, the veteran requested 
assistance in getting copies of medical records from the VA 
in order to file an appeal.

A May 25, 1994 letter from the RO to the veteran indicates 
that copies of his requested service medical records were 
enclosed.

In a letter to the RO dated May 26, 1994, the veteran again 
requested copies of medical and other records pertaining to 
his claims.

By a letter dated May 27, 1994, the RO notified the veteran's 
Congressman's office that copies of information and service 
medical records had been sent to the veteran in August 1988, 
June 1990, July 1990, August 1990, and November 1990.  In the 
letter, the RO noted that the veteran had reviewed his claims 
files, had been given an opportunity to make copies of 
records in June 1991, that copies of his complete claims file 
were mailed to him in November 1993, and that copies of his 
complete service medical records had again been mailed to him 
in May 1994.

By a statement received on June 2, 1994, the veteran again 
requested that the RO provide him with copies of his medical 
records.  On June 3, 1994, the veteran filed a Notice of 
Appeal to the Court with respect to the May 1994 Board 
decision.

In a letter to the veteran dated June 8, 1994, the RO 
referenced the veteran's May 26, 1994, and June 2, 1994, 
requests for documents, pointed out that his file currently 
had about 978 separate documents, noted that he had been 
provided copies, and told him that another copy would again 
be sent to him on payment of a fee.

In a letter to the Secretary of VA, dated June 16, 1994, and 
received by VA on June 20, 1994, the veteran requested help 
in locating purportedly missing service records, which he 
needed to prove service connection for disabilities including 
PTSD.  

On May 17, 1995, the RO received a request to reopen the 
claim of entitlement to service connection for PTSD.  
Attached to the memorandum were letters from the veteran to 
the Court and to VA that had been submitted in connection 
with the veteran's request for review of a May 1994 Board 
decision.  One of the attached items was the veteran's June 
16, 1994, letter to the Secretary.

An October 1995 Court decision affirmed the May 1994 Board 
decision that denied, in pertinent part, service connection 
for PTSD.

In a letter dated November 6, 1995, and received by the RO on 
November 7, 1995, the veteran again asked that his claim for 
service connection for PTSD be reopened.

In May 1996, the RO denied the application to reopen the 
claim for service connection for PTSD.  The veteran appealed 
to the Board.  The RO granted service connection and a 
noncompensable rating, effective from April 1990, for 
hemorrhoids, which is the only other service-connected 
condition.

In a February 1998 decision, the Board found that the veteran 
had presented new and material evidence.  The new evidence 
identified by the Board was an October 1996 statement from a 
soldier who had served with the veteran; such statement was 
received in November 1996.  The Board reopened the claim and 
granted service connection for PTSD.

A May 1998 VA examination report reflects that the veteran 
had PTSD and a history of antisocial personality disorder.  
He demonstrated severe impairment in occupational and social 
realms.  In June 1998 the RO assigned a 70 percent rating 
effective from May 17, 1995.

In June 1998, the veteran filed a claim for TDIU.  At that 
time he reported that he became totally disabled to work in 
March 1974 due to his PTSD.   He had occupational experience 
as a purchasing agent and a machine operator.  He had two 
years of high school.  In a July 1998 decision, the RO 
granted TDIU effective from May 17, 1995, predicated on the 
effective date for the grant of service connection for PTSD.  

In October 2000, the Board again denied the claim for an 
effective date earlier than May 17, 1995, for grant of 
service connection and compensation for PTSD.  In that 
decision the Board also denied an effective date prior to May 
17, 1995 for the grant of TDIU.  In an April 2002 Joint 
Motion for Remand, the parties agreed that a letter from the 
veteran, received by the Secretary on June 20, 1994, was an 
application to reopen a claim of entitlement to service 
connection for PTSD.  Pursuant to an April 2002 Joint Motion 
for Remand in an April 2002 order, the Court vacated the 
October 2000 Board decision and remanded the case to the 
Board for re-adjudication.

In August 2002, the Board granted an earlier effective date 
of June 20, 1994, for grant of service connection for PTSD, 
for a 70 percent rating for PTSD, and for TDIU.  

Analysis

Earlier Effective Date for the Grant of Service connection 
for PTSD, and the assignment of a 70 percent Rating

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 
3.155 (2003). The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 

Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

In a decision dated in May 6, 1994, the Board denied service 
connection for PTSD.  The decision was subsequently upheld by 
the Court in October 1995 and is final as to that issue.  
38 U.S.C.A. §§ 7104.  Where there has been a prior final 
denial, the award of VA benefits may not be effective earlier 
than the date the VA received a subsequent application.  
Washington v. Gober, 10 Vet. App. 391 (1997).  Therefore, 
service connection for PTSD may not be effective from a date 
on or prior to the May 6, 1994, final Board decision.  
Melton v. West, 13 Vet. App. 442 (2000); Washington, supra; 
Wright v. Gober, 10 Vet. App. 343 (1997).  

Moreover, none of the statements received between May 6, 
1994, and June 20, 1994, indicate intent to file a claim, nor 
do they identify a benefit sought.  As such the statements 
from the veteran cannot be considered an informal claim.  38 
C.F.R. § 3.155.  In August 2002, the Board correctly assigned 
an earlier effective date of June 20, 1994, the date of 
receipt of claim, for the grant of service connection for 
PTSD and for a 70 percent rating for PTSD.  

Earlier Effective Date for the Grant of TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.

When these percentage standards are not met, consideration 
may be given to entitlement on an extraschedular basis, 
taking into account such factors as the extent of the 
service-connected disability, and employment and educational 
background. It must be shown that the service-connected 
disability produces unemployability without regard to 
advancing age. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 
3.400(o).

TDIU is granted specifically where service connection 
disability or disabilities rendered the veteran unable to 
secure or follow a substantially gainful occupation.  Prior 
to June 20, 1994, the effective date of the grant of service 
connection for PTSD, the only service-connected disability 
was hemorrhoids (rated 10 percent).  This 10 percent veteran 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a) as set 
forth above.  Furthermore, it is not shown nor has the 
veteran claimed that hemorrhoids rendered the veteran unable 
to secure or follow a substantially gainful occupation.  

The veteran maintains that he is unable to work due to his 
PTSD.  Therefore, although the veteran seeks an earlier 
effective date for TDIU, the grant of a TDIU cannot be 
earlier than the grant of service connection for the 
disability, which precludes employment.  Accordingly, the 
proper effective date for TDIU is the date service connection 
for PTSD became effective, namely June 20, 1994.


ORDER

1.  An effective date prior to June 20, 1994, for the grant 
service connection for PTSD and for the assignment of a 70 
percent schedular rating for PTSD is denied.

2.  An earlier effective prior to June 20, 1994, for for the 
grant of TDIU is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



